On November 25, 1923, appellant perfected his appeal from a judgment of conviction of obtaining money under false pretenses rendered against him in the district court of the seventh judicial district for Canyon county. On March 17, 1924, the transcript on appeal was filed in this court. On May 12, 1924, appellant's attorneys withdrew. On June 20, 1924, appellant applied in proper person for an order extending the time to file his brief in this court and the court granted an order extending the time to and including August 21, 1924. Since that time there has been no brief filed and no substitution *Page 798 
of attorney. The case was duly set down for hearing on October 14th. Appellant did not appear either in person or by attorney. Respondent was represented by the Attorney General. Under Rule 48 it would be proper for this court to affirm the judgment without examining the record. However, we have taken the precaution of examining the record for fundamental error. Finding no such error in the record, the judgment is affirmed.
Dunn and Wm. E. Lee, JJ., concur.